DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/14/2022 has been entered.  Claims 1, 5 and 7-20 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 11/14/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 16, there is no antecedent basis in the specification for "wherein the tape includes a thickness of at least 1mm";
In claim 1, there is no antecedent basis in the specification for "wherein the plurality of numbers are spaced between 5 mm - 15 mm apart";
In claim 18, there is no antecedent basis in the specification for "wherein the plurality of numbers are spaced between 5 mm - 15 mm apart".
Claim Objections 
Claims 1, 15-16 and 19 are objected to because of the following informalities:
In claim 1, line 6, "tape" appears to read "the tape" for clarity and proper antecedent basis; 
In claim 15, line 15, "each number" should read "each of the plurality of numbers" for clarity and proper antecedent basis;
In claim 16, line 2, "1mm" should read "1 mm";
In claim 19, line 17, a semicolon is missing at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 16, the thickness of the tape is discussed in para. 0025 of the specification.  However, the disclosure fails to set forth the thickness of the tape is at least 1 mm.  Para. 0025 discusses the tape may include a thickness of "at least less than 1mm" for allowing the tape to be easily woven through the textile piece and the tape cannot be too thick.  A tape having a thickness of at least 1 mm, which encompasses the scope of being thicker than 10 mm, thicker than 100 mm, cannot fulfill the purpose of the instant invention. As such, the original disclosure does not have basis for such an amended feature.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claims 17-18 each depend from the rejected claim 16 and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites "The device of claim 6", which renders the claim indefinite.  It is noted that claim 6 has been cancelled.  Therefore, claim 7 is incomplete and it is unclear what subject matter is included in the claim.  For examination purposes, the Examiner has interpreted that claim 7 depends from claim 1.
	Claim 19 recites the limitations "the first stitch row" and "the second stitch row", which render the claim indefinite.  Claim 19 has previously recited "weaving the device through the crochet piece including stitching a first stitch row atop the tape and then stitching a second stitch row with the tape being atop the crochet piece and repeating this weaving until all the rows have been completed", which means that multiple first rows and multiple second stitch rows will be formed after all the rows have been completed.  As such, it is unclear which first stitch row and which second stitch row are being referred to by the limitations.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, "the first stitch row" has been interpreted as any of the first stitch rows and "the second stitch row" has been interpreted as any of the second stitch rows.
	Claim 20 recites the limitation "the textile piece", which renders the claim indefinite. Claim 20 depends from 19; and none of claims 19 and 20 has previously set forth a textile piece.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been construed to be "the crochet piece".
Claims 8-9 each depend from the rejected claim 6 and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  It is noted that base claim 6 has been cancelled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bizet (FR 2643706 A1) in view of a commercially available product "Hemline H254 | Metric Only Fibreglass Double Sided Tape Measure 150cm" by Hemline.
Regarding claim 1, Bizet discloses a device (a measuring device comprising a flexible and narrow tape; see English translation; fig. 1; page 2, lines 54-66) for counting stitch rows in a textile piece (the device is capable of used for counting stitch rows in a textile piece; fig. 1; page 2, lines 54-66), each of the stitch rows including a chronological stitch row number in the textile piece (when counting starting from a specific row), the device comprising: 
a tape (tape 1; fig. 1; page 2, lines 58-60) comprising a flexible strip of material (page 2, lines 58-60) having a substantially flat profile (a ribbon shape; fig. 1; page 2, lines 58-60), the flexible strip of material being easily manipulable such that the tape can be removably woven through the textile piece (the flexible strip of material has a width less than 10 mm, therefore is easily manipulable to be removably woven through the textile piece during a knitting or crocheting process of form the textile piece; fig. 1; page 2, lines 58-60; page 3, lines 92-94), the tape defined by a first end (first end 4; fig. 1; page 2, lines 62-66), a second end (second end 5; fig. 1; page 2, lines 62-66) opposite the first end, and a length therebetween (fig. 1; page 2, lines 58-66); the tape includes the front surface (outer face 3; fig. 1) and a rear surface (opposite of outer face 3; see fig. 1), and 
at least one set of row-counting indicia (millimetric graduation 2; fig. 1; page 2, lines 62-66) including a plurality of numbers arranged in ascending numerical order (see fig. 1; page 2, lines 62-66) from the first end to the second end of the tape (fig. 1; page 2, lines 62-66) on at least a front surface thereof (outer face 3; fig. 1; page 2, lines 62-66), wherein each of the plurality of numbers being spaced apart (fig. 1; page 2, lines 62-66) such that each one of said plurality of numbers is aligned with a corresponding stitch row number when the tape is woven through the textile piece (because the millimetric graduation 2 fits with the scale of a stitch row which is generally below 20 mm; fig. 1; page 2, lines 62-66), the plurality of numbers are arranged in ascending said numerical order beginning with a first number (page 2, lines 62-66), the plurality of numbers are spaced between 5 mm - 15 mm apart (the graduation 2 is a millimetric graduation and fig. 1 shows that the numbers are spaced 10 mm apart; see fig. 1; page 2, ll. 61-66), the stitch rows include a chronological stitch row number beginning with a first stitch row (when counting starting from a specific row, i.e., a first stitch row).
Bizet does not explicitly disclose wherein the tape includes a thickness of less than 1 mm.  However, it has been a common practice for a flexible measuring tape to have a thickness of less than 1 mm.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the thickness of the tape as disclosed by Bizet, with wherein the tape includes a thickness of less than 1 mm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Bizet does not disclose that the at least one set of row-counting indicia includes two sets of row-counting indicia, the two sets of row-counting indicia consist of a first set of row-counting indicia and a second set of row-counting indicia, and the first set of row-counting indicia and the second set of row-counting indicia each include the plurality of numbers.  However, Hemline teaches a measuring tape (a flexible double-sided tape; see the picture; title) comprising at least one set of row-counting indicia (double-sided tape with two sets of metric measurements; see the picture; title) includes two sets of row-counting indicia (double-sided tape with two sets of metric measurements; see the picture; title), wherein the two sets of row-counting indicia consist of a first set of row-counting indicia and a second set of row-counting indicia (inherent feature; also see the picture and title), and wherein the first set of row-counting indicia and the second set of row-counting indicia each include the plurality of numbers (metric measurements on both sides; see the picture).  Both Bizet and Hemline teach flexible measuring tapes and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tape as disclosed by Bizet, with wherein the at least one set of row-counting indicia includes two sets of row-counting indicia, wherein the two sets of row-counting indicia consist of a first set of row-counting indicia and a second set of row-counting indicia, and wherein the first set of row-counting indicia and the second set of row-counting indicia each include the plurality of numbers as taught by Hemline, in order to provide an additional set of indicia thereby providing more flexibility for use.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have duplicated another set of measuring indicia on the tape, in order to providing more flexibility for use, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04, VI. B.
Regarding claim 5, Bizet and Hemline, in combination, disclose the device of claim 1.  Hemline further teaches wherein the first set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from a first end to a second end of the tape on a front surface thereof (see the picture), wherein the second set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from one end to the other end of the tape on a rear surface thereof (metric measurements on both sides; see the picture).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tape, with wherein the first set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from a first end to a second end of the tape on the front surface thereof, and wherein the second set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from one end to the other end of the tape on the rear surface thereof as taught by Hemline, in order to provide the two sets of measuring indicia on two opposite surfaces of the tape thereby providing more convenience for use.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the first and second set of indicia, with wherein the first set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from the first end to the second end of the tape on the front surface thereof, wherein the second set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from the second end to the first end of the tape on the rear surface thereof, and wherein the plurality of numbers on the front surface align with the plurality of numbers on the rear surface.  It has been held that a mere reversal of parts of a device involves only routine skill in the art. See MPEP 2144.04, VI, A.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04, VI, C.
Regarding claim 7, Bizet and Hemline, in combination, disclose the device of claim 1, and Bizet further discloses wherein the tape has a width of 3 mm (the flexible strip of material has a width less than 10 mm; page 3, lines 92-94).
Regarding claim 8, Bizet and Hemline, in combination, disclose the device of claim 7, and Bizet further discloses wherein the length of the tape is 1000 mm (greater than 300 mm; page 2, lines 61-62).
Regarding claim 9, Bizet and Hemline, in combination, disclose the device of claim 8. Bizet does not explicitly disclose wherein the flexible strip of material is a material selected from the group consisting of a plastic material, a fabric material, and a rubber material.  However, Bizet does disclose that the flexible strip of material is non-stretchable.  One ordinary skill of the art would recognize that a flexible non-stretchable material can be a plastic material, a fabric material, or a rubber material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the specific material of the flexible strip of material as claimed, in order to provide a suitable and highly durable material for the first strip.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 10, Bizet and Hemline, in combination, disclose the device of claim 1, except for wherein the plurality of numbers are spaced 5 mm apart.  However, Bizet does disclose that the tape is intended for measuring a human body part, which encompasses fingers and toes, and the graduation is millimetric.  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration, since the claimed value of spacing falls within an optimum or workable range on the basis of its suitability for the intended use.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Bizet and Hemline, in combination, disclose the device of claim 1, and Bizet further discloses wherein the plurality of numbers are spaced 10 mm apart (the graduation 2 is a millimetric graduation and the numbers are spaced 10 mm apart; see fig. 1; page 2, ll. 61-66).
Regarding claim 12, Bizet and Hemline, in combination, disclose the device of claim 1, except for wherein the plurality of numbers are spaced 15 mm apart.  However, Bizet does disclose that the tape is intended for measuring a human body part, which encompasses a waist and a thigh, and the graduation is millimetric.  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration, since the claimed value of spacing falls within an optimum or workable range on the basis of its suitability for the intended use.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Bizet discloses a device (a measuring device comprising a flexible and narrow tape; see English translation; fig. 1; page 2, lines 54-66) for counting stitch rows in a textile piece (the device is capable of being used for counting stitch rows in a textile piece; fig. 1; page 2, lines 54-66), each of the stitch rows including a chronological stitch row number in the textile piece (when counting starting from a specific row), the device comprising:
a tape (tape 1; fig. 1; page 2, lines 58-60) being made from a flexible strip of material (page 2, lines 58-60) having a substantially flat profile (a ribbon shape; fig. 1; page 2, lines 58-60), the flexible strip of material being easily manipulable such that the tape can be removably woven through the textile piece (the flexible strip of material has a width less than 10 mm, therefore is easily manipulable to be removably woven through the textile piece during a knitting or crocheting process of form the textile piece; fig. 1; page 2, lines 58-60; page 3, lines 92-94), the tape further including a first end (first end 4; fig. 1; page 2, lines 62-66), a second end (second end 5; fig. 1; page 2, lines 62-66) opposite the first end, and a length therebetween (fig. 1; page 2, lines 58-66), a front surface (outer face 3; fig. 1) and a rear surface (opposite of outer face 3; see fig. 1); and
at least one set of row-counting indicia (millimetric graduation 2; fig. 1; page 2, lines 62-66) including a plurality of numbers arranged in ascending numerical order (see fig. 1; page 2, lines 62-66) from the first end to the second end of the tape (fig. 1; page 2, lines 62-66) on at least a front surface thereof (outer face 3; fig. 1; page 2, lines 62-66), wherein each of the plurality of numbers being spaced apart (fig. 1; page 2, lines 62-66) such that each of said plurality of numbers is aligned with a corresponding stitch row number when the tape is woven through the textile piece (because the millimetric graduation 2 fits with the scale of a stitch row which is generally below 20 mm; fig. 1; page 2, lines 62-66); and 
wherein the plurality of numbers are arranged in ascending numerical order beginning with a first number (page 2, lines 62-66), wherein the stitch rows include a chronological stitch row number beginning with a first stitch row (when counting starting from a specific row, i.e., a first stitch row).
Bizet does not disclose the device comprising at least two sets of row-counting indicia including a first set of row-counting indicia and a second set of row-counting indicia, the first set of row-counting indicia having a plurality of numbers arranged in ascending numerical order from the first end to the second end of the tape on the front surface thereof, the second set of row-counting indicia having the plurality of numbers arranged in ascending numerical order from the second end to the first end of the tape on the rear surface thereof, the plurality of numbers on the front surface being aligned with the plurality of numbers on the rear surface.  
However, Hemline teaches a measuring tape (a flexible double-sided tape; see the picture; title) comprising at least two sets of row-counting indicia (double-sided tape with two sets of metric measurements; see the picture; title) including a first set of row-counting indicia and a second set of row-counting indicia (see the picture and title), the first set of row-counting indicia and the second set of row-counting indicia each include the plurality of numbers (metric measurements on both sides; see the picture), the first set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from a first end to a second end of the tape on a front surface thereof (see the picture), wherein the second set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from one end to the other end of the tape on a rear surface thereof (metric measurements on both sides; see the picture).  Both Bizet and Hemline teach flexible measuring tapes and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tape as disclosed by Bizet, with wherein the device comprising at least two sets of row-counting indicia including a first set of row-counting indicia and a second set of row-counting indicia, the first set of row-counting indicia having a plurality of numbers arranged in ascending numerical order from a first end to a second end of the tape on a front surface thereof, the second set of row-counting indicia having the plurality of numbers arranged in ascending numerical order from one end to the other end of the tape on a rear surface thereof, as taught by Hemline, in order to provide an additional set of indicia thereby providing more flexibility for use.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have duplicated another set of measuring indicia on the tape, in order to providing more flexibility for use, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04, VI. B.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the first and second set of indicia, with wherein the first set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from the first end to the second end of the tape on the front surface thereof, wherein the second set of row-counting indicia includes the plurality of numbers arranged in ascending numerical order from the second end to the first end of the tape on the rear surface thereof, and wherein the plurality of numbers on the front surface align with the plurality of numbers on the rear surface.  It has been held that a mere reversal of parts of a device involves only routine skill in the art. See MPEP 2144.04, VI, A.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04, VI, C.
Regarding claim 16, Bizet and Hemline, in combination, disclose the device of claim 15, and Bizet further discloses wherein the tape includes a width of 3 mm (the flexible strip of material has a width less than 10 mm; page 3, lines 92-94), and wherein the length of the tape is 1000 mm (greater than 300 mm; page 2, lines 61-62).
Bizet does not explicitly disclose wherein the tape includes a thickness of at least 1 mm.  However, it has been a common practice for a flexible measuring tape to have a thickness of about 1 mm.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the thickness of the tape as disclosed by Bizet, with wherein the tape includes a thickness of 1 mm, in order to provide a tape with both sufficient flexibility and durability.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Bizet and Hemline, in combination, disclose the device of claim 16. Bizet does not explicitly disclose wherein the flexible strip of material is a material selected from the group consisting of a plastic material, a fabric material, and a rubber material.  However, Bizet does disclose that the flexible strip of material is non-stretchable.  One ordinary skill of the art would recognize that a flexible non-stretchable material can be a plastic material, a fabric material, or a rubber material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the specific material of the flexible strip of material as claimed, in order to provide a suitable and highly durable material for the first strip.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 18, Bizet and Hemline, in combination, disclose the device of claim 17, and Bizet further discloses wherein the plurality of numbers are spaced between 5 mm - 15 mm apart (10 mm; fig. 1; page 2, ll. 61-66).
Claims 13-14 are rejected 35 U.S.C. 103 as being unpatentable over Bizet and Hemline and further in view of Herbst (US 3,863,348 A).
Regarding claim 13, Bizet and Hemline, in combination, disclose the device of claim 9.  Bizet does not explicitly disclose wherein the plurality of numbers are printed onto the tape.  However, Herbst teaches wherein a measuring tape (tape 1; fig. 1; col. 6, ll. 6-8) comprising a plurality of numbers (numerical indicia; fig. 1; col.6, ll. 20-23) printed onto the tape (col. 6, ll. 58-63).  Both Bizet and Herbst teach flexible measuring tapes and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to configured the tape as disclosed by Bizet, with wherein the plurality of numbers are printed onto the tape as taught by Herbst, in order to provide the numerical indicia onto the tape with a method well known to the skilled in the art (Herbst; col. 6, ll. 58-63).
Regarding claim 14, Bizet and Hemline, in combination, disclose the device of claim 9, Bizet does not explicitly disclose wherein the plurality of numbers are embossed onto the tape.  However, Herbst teaches wherein a measuring tape (tape 1; fig. 1; col. 6, ll. 6-8) comprising a plurality of numbers (numerical indicia; fig. 1; col.6, ll. 20-23) embossed onto the tape (col. 6, ll. 58-63).  Both Bizet and Herbst teach flexible measuring tapes and they are analogous arts.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to configured the tape as disclosed by Bizet, with wherein the plurality of numbers are embossed onto the tape as taught by Herbst, in order to provide the numerical indicia onto the tape with a method well known to the skilled in the art (Herbst; col. 6, ll. 58-63).
Claims 19-20 are rejected 35 U.S.C. 103 as being unpatentable over a YouTube video "How i keep track of counting rows while crocheting large projects over time" by RondaShe as evidenced by another YouT.ube video "Keeping Track of Rows in Knitting" by Knitting Pipeline and further in view of Bizet (FR 2643706 A1).
Regarding claim 19, RondaShe disclose a method of using a device for counting stitch rows in a crochet piece (a method of using a measuring yarn for counting stitch rows in a crocheted piece; 0 - 2:30), each of the stitch rows including a chronological stitch row number in the crochet piece (0 - 2:30), the method comprising the steps of: 
providing the device (1:00 - 1:40), the device including: 
a measuring yarn made from a flexible strip of material (a flexible yarn with different color than the textile yarn; 1:00 - 1:40), wherein the flexible strip of material being easily manipulable such that the flexible strip of material can be removably woven through the textile piece (inherent feature), the measuring yarn further including a first end, a second end opposite the first end, and a length therebetween (inherent feature); 
starting to stitch the crochet piece (when starting to crochet the teddy bear; 1:00 - 1:40); 
aligning a first section of the measuring yarn with a first stitch row of the textile piece (before starting to weave the measuring yarn into the textile piece; 1:00 - 1:40); 
weaving the device through the crochet piece (weaving the measuring yarn into the textile piece; 1:00 - 1:40) including stitching a first stitch row atop the tape (before starting to weave the measuring yarn into the textile piece; 1:00 - 1:40) and then stitching a second stitch row with the tape being atop the crochet piece (when weaving the measuring yarn into the textile every other row; 1:00-2:30) and repeating this weaving until all the stitch rows have been completed (when weaving the measuring yarn into the textile every other row; 1:00-2:30). 
As further evidenced by Knitting pipeline, a method of using a measuring yarn for counting stitch rows in a knitting process (0 - 1:50) comprising alternating between stitching a set of stitch rows atop the measuring yarn and stitching a next set of stitch rows with the measuring yarn being atop the textile piece (0:45 - 1:40) throughout a knitting process (0 - 1:50).
RondaShe does not disclose wherein the device including: a tape being made from a flexible strip of material having a substantially flat profile, the flexible strip of material being easily manipulable such that the tape can be removably woven through the crochet piece, the tape further including a first end, a second end opposite the first end, and a length therebetween; and at least one set of row-counting indicia including a plurality of numbers arranged in ascending numerical order from the first end to the second end of the tape on at least a front surface thereof, each of the plurality of numbers being spaced apart.  However, Bizet teaches a measuring device (a measuring device; see English translation; fig. 1; page 2, lines 54-66) that is capable of being used for counting stitch rows in a textile piece (the device is capable of being used for counting stitch rows in a textile piece; fig. 1; page 2, lines 54-66), the device comprising: a tape (tape 1; fig. 1; page 2, lines 58-60) comprising a flexible strip of material (page 2, lines 58-60) having a substantially flat profile (a ribbon shape; fig. 1; page 2, lines 58-60), the flexible strip of material has a width less than 10 mm (the flexible strip of material has a width less than 10 mm; page 2, lines 58-60; page 3, lines 92-94) thereby being easily manipulable such that the tape can be removably woven through the textile piece (the flexible strip of material has a width comparable to a yarn size, therefore is easily manipulable to be removably woven through the textile piece during a knitting or crocheting process of form the textile piece; fig. 1; page 2, lines 58-60; page 3, lines 92-94), the tape defined by a first end (first end 4; fig. 1; page 2, lines 62-66), a second end (second end 5; fig. 1; page 2, lines 62-66) opposite the first end, and a length therebetween (fig. 1; page 2, lines 58-66); and at least one set of row-counting indicia (millimetric graduation 2; fig. 1; page 2, lines 62-66) including a plurality of numbers arranged in ascending numerical order (see fig. 1; page 2, lines 62-66) from the first end to the second end of the tape (fig. 1; page 2, lines 62-66) on at least a front surface thereof (outer face 3; fig. 1; page 2, lines 62-66), wherein each of the plurality of numbers being spaced apart (fig. 1; page 2, lines 62-66).  One of ordinary skill of the art would have recognized that the flexible measuring tape of Bizet is also a flexible strip of material and have a width comparable to a yarn size, therefore can be easily woven into a textile during a knitting or crocheting process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by RondaShe, by replacing the measuring yarn with the measuring tape as taught by Bizet, in order to provide another suitable method of keeping track of stitch rows during a knitting/crocheting process by using a flexible measuring tape with numeric indicia thereon to count the stitch rows thereby facilitating the row counting.  By this combination, it would have been obvious to one of ordinary skill to align the actual stitch rows with the numeric indicia sequentially on the tape to performing the row counting as claimed, i.e., during the weaving aligning a first number from the plurality of numbers with the first stitch row of the crochet piece at the time the first stitch row is being stitched, aligning a second number from the plurality of numbers with the second stitch row of the crochet piece at the time the second stitch row is being stitched where the second number is the next number in ascending numerical order from the first number, and continuing to align the subsequent numbers from the plurality of numbers with corresponding stitch rows of the crochet piece until all the rows have been completed, since using numeric indicia on a measuring tape for counting has been long known and used in the daily life. 
Regarding claim 20, RondaShe and Bizet, in combination, disclose the method of claim 19.  RondaShe does not explicitly disclose the method further comprising the steps of: removing the device from the crotchet piece when all stitch rows have been completed.  However, RondaShe does disclose that the device is a measuring yarn with a different color than the textile yarn(s).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have removed the measuring yarn from the crochet piece when all stitch rows have been completed in order to finish the targeted crochet product.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 11/14/2022 have been fully considered and addressed as follows.
Applicant remarks: Applicant asserts that Bizet is not analogous art as it is directed toward a device for measuring the circumference of a part of the human body.
Examiner's response: Examiner respectfully disagrees.  The claimed invention need not be expressly suggested in any one or all of the references.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Bizet discloses a measuring tape which is capable of performing the intended use of counting stitch rows in a textile piece and meets the structural requirements of the claimed invention.
Applicant remarks: Applicant asserts that Tape 1 of Bizet is not disclosed to be flexible sufficient to be woven through a crochet piece.
Examiner's response: Examiner respectfully disagrees.  Per the Oxford Languages, the term "flexible" is defined as "capable of bending easily without breaking".  In addition, Tape 1 of Bizet is made of a flexible material so as to bend easily around a person's wrist or other small body parts without breaking.  One of ordinary skill of the art would recognize that Tape 1 is also capable of being embedded in a crochet piece without breaking since weaving through a crochet does not require significantly bending the measuring tape.  As further evidenced by para. 0031 and Figs. 1, 3A-3B of the instant application, weaving the tape in the crochet piece is performed by making stitching rows atop the crochet piece, but the tape is kept substantially straight in the crochet piece.  Therefore, Applicant's argument is not found to be persuasive.
Applicant remarks: Applicant asserts that Bizet and Hemline are not analogous art; having the inner side of the tape 1 of Bizet have indicia would serve no functional purpose; and the person of ordinary skill would not look toward combining these references.
Examiner's response: Examiner respectfully disagrees.  First, both Bizet and Hemline teach flexible measuring tapes having graduations and numbers; therefore, Bizet and Hemline are in the same field of endeavor and they ARE analogous arts.  Second, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the first tape 1 of Bizet is a flexible tape configured for measuring an object, and the second tape 7 merely functions as a holder for the first tape 1. As is known, a configuration for a measuring tape with the tape enclosed within a holder and the tape comprising double-sided measurements has been commonly used in daily life for a long time.  One of ordinary skill of the art would recognize that having measurements at two sides of a measuring tape would allow the tape to be used in two different ways which provides more flexibility and convenience for a user.  Therefore, in an effort of improving Bizet, one of ordinary skill of the art would glimpse from Hemline that arranging double-sided measurements would significantly expand the utility of the measuring tape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/            Primary Examiner, Art Unit 3732